DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-11, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apanovich (20160340908).  
Regarding claim 1, Apanovich teaches a connector (10) comprising a patterned surface (18) and a primary track (20-21) connected to the patterned surface, the patterned surface comprising a surface aperture pattern (31-32), the surface aperture pattern configured to receive at least one protruding element (i.e., portion of 28 extending through 34), the at least one protruding element configured to connect the connector to a first modular component (50).  
Regarding claim 2, Apanovich teaches a patterned surface having a length that extends in a longitudinal direction (A in Fig. 1 Annotated), a width that extends in a transverse direction (B), and a thickness that extends in a normal direction (C), the transverse direction being perpendicular to the longitudinal direction (Fig. 1), the normal direction being perpendicular to the longitudinal direction and the transverse direction (Fig. 1), the length being greater than or equal to the width (Fig. 1), the width being greater than the thickness (Fig. 1); the surface aperture pattern of the patterned surface repeating in the longitudinal direction to provide a plurality of surface aperture patterns (Fig. 1).

    PNG
    media_image1.png
    269
    394
    media_image1.png
    Greyscale

Regarding claim 3, Apanovich teaches a primary track (20-21) being configured to slidably engage a primary track protrusion, the primary track protrusion being configured to connect a second modular component to the connector (see Figs. 7-8).
Regarding claim 6, Apanovich teaches a connector (10) comprising a secondary track (38-40), the secondary track being configured to slidably engage a secondary track protrusion (see Figs. 7-8).
Regarding claim 9, Apanovich teaches a connector (10) comprising a first wall (16) fixed to the patterned surface (18) and extending at least partly in the normal direction (C).
Regarding claim 10, Apanovich teaches a first wall (16) being connected to the patterned surface (18) at a first edge of the patterned surface (Fig. 1).
Regarding claim 11, Apanovich teaches a connector (10) comprising a second wall (40) fixed to the patterned surface (18) and extending at least partly in the normal direction (C).
Regarding claim 20, Apanovich teaches a system (Fig. 10) comprising a connector (10), the at least one protruding element (i.e., portion of 28 extending through 34), and the first modular component (50).
Claim(s) 1-3, 6, & 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansfield (5625986).  
Regarding claim 1, Mansfield teaches a connector (27) comprising a patterned surface (28) and a primary track (one of 30) connected to the patterned surface, the patterned surface comprising a surface aperture pattern (Fig. 3), the surface aperture pattern configured to receive at least one protruding element (91), the at least one protruding element configured to connect the connector to a first modular component (37).  

    PNG
    media_image2.png
    346
    462
    media_image2.png
    Greyscale

Regarding claim 2, Mansfield teaches a patterned surface (28) having a length that extends in a longitudinal direction (D in Fig. 5 Annotated), a width that extends in a transverse direction (E), and a thickness that extends in a normal direction (F), the transverse direction being perpendicular to the longitudinal direction (Fig. 5), the normal direction being perpendicular to the longitudinal direction and the transverse direction (Fig. 5), the length being greater than or equal to the width (Fig. 5), the width being greater than the thickness (Figs. 2 & 5); the surface aperture pattern of the patterned surface repeating in the longitudinal direction to provide a plurality of surface aperture patterns (Figs. 3 & 5).
Regarding claim 3, Mansfield teaches a primary track (30) being configured to slidably engage a primary track protrusion, the primary track protrusion being configured to connect a second modular component to the connector (see Fig. 2).
Regarding claim 6, Mansfield teaches a connector (27) comprising a secondary track (other of 30), the secondary track being configured to slidably engage a secondary track protrusion (see Fig. 2).
Regarding claim 9, Mansfield teaches a connector (27) comprising a first wall (one of 29) fixed to the patterned surface (28) and extending at least partly in the normal direction (F).
Regarding claim 10, Mansfield teaches a first wall (one of 29) being connected to the patterned surface (28) at a first edge of the patterned surface (Fig. 2).
Regarding claim 11, Mansfield teaches a connector (27) comprising a second wall (other of 29) fixed to the patterned surface (28) and extending at least partly in the normal direction (F).
Regarding claim 12, Mansfield teaches a second wall (other of 29) being connected to the patterned surface (28) at a second edge of the patterned surface (Fig. 2), the second edge of the patterned surface being opposite the first edge of the patterned surface (Fig. 2).
Regarding claim 13, Mansfield teaches a connector (27) forming a channel (i.e., space between 28 & 29) comprising the patterned surface (28), a first wall (one of 29) and a second wall (other of 29).
Regarding claim 14, Mansfield teaches a connector (27) comprising a first wall (one of 29) and a second wall (other of 29), the first wall comprising the primary track (one of 30).
Regarding claim 15, Mansfield teaches a second wall (other of 29) comprising a secondary track (other of 30).
Regarding claim 16, Mansfield teaches a surface aperture pattern (31-32) of the patterned surface (28) extending between the primary track (one of 30) and the secondary track (other of 30), the patterned surface being connected to a first wall (one of 29) by the primary track (Fig. 2), the patterned surface being connected to a second wall (other of 29) by the secondary track (Fig. 2).
Regarding claim 17, Mansfield teaches a first wall (one of 29) comprising a first wall aperture pattern (31-32).
Regarding claim 18, Mansfield teaches a second wall (other of 29) comprising a second wall aperture pattern (31-32), the second wall aperture pattern being a mirror image of the first wall aperture pattern or being functionally equivalent to a mirror image of the first wall aperture pattern (implied by Fig. 2 & labeling of both the first & second walls as “29”) so that for any set of apertures comprising at least one aperture in the first wall aperture pattern, a component that can be connected to the connector by inserting at least one protrusion into the at least one aperture in the first wall aperture pattern can also be connected to the connector by inserting the at least one protrusion into at least one corresponding aperture in the second wall aperture pattern (implied by Fig. 2).
Regarding claim 19, Mansfield teaches a patterned surface (28) comprising the primary track (one of 30) and the secondary track (other of 30). 
Allowable Subject Matter
Claims 4-5 & 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637